DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 9 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
Receipt and approval of the Terminal Disclaimer filed 9 March 2021 is acknowledged.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 9 March 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Viola et al. (PG Pub 2006/0278680 A1) hereinafter referred to as Viola.
Regarding claim 21, Viola discloses a surgical instrument (10) for cutting and stapling tissue (Abstract), wherein the surgical instrument comprises: 
a housing (12, 14) 
a shaft (16) extending from the housing; 
an end effector (18, 130, 132; fig. 2B) extending from the shaft, wherein the end effector is configured to staple and cut tissue (paragraph 43), and wherein the end effector comprises: 
a proximal end adjacent to the shaft and a distal end spaced from the proximal end (fig. 1); and 
a cutting instrument (paragraph 43 – “cutting assembly” and #110 – fig. 12; paragraph 47 – “cutting knife”) movable along a cutting travel path to cut the tissue, wherein the cutting travel path comprises: 
a forward path (paragraphs 47, 76, 81) in which the cutting instrument moves from the proximal end of the end effector toward the distal end; and 
a return path (paragraphs 16, 79, 82) in which the cutting instrument returns to the proximal end; 
a motor (66); 
a power source (paragraph 50 – “internal or external power supply”) for generating a voltage potential and providing electrical energy to the motor; 
a cutting instrument position sensor (82, 84; or 106) for sensing a position of the cutting instrument along the cutting travel path (paragraphs 77-87, 93); and 
28) connected to the motor and to the power source (paragraph 50), wherein the motor control circuit controls power levels supplied to the motor from the power source based on the position of the cutting instrument along the cutting travel path sensed by the cutting instrument position sensor (paragraphs 55, 80, 90, 93-94), such that: 
the motor control circuit causes a first current level to be supplied to the motor when the cutting instrument is in a first position range along the forward path of the cutting travel path (paragraphs 93-94); and 
the motor control circuit causes a second current level, which is different than the first current level, to be supplied to the motor when the cutting instrument is in a second position range along the forward path of the cutting travel path (paragraphs 80, 90, 93-94) without changing the magnitude of the voltage potential (paragraph 94 - “a change in the voltage or the current input of the motor” – Viola is therefore deemed to disclose that the current input can change without a voltage potential change as it is presented as being an option to just have the current change.).

Regarding claim 22, Viola discloses a staple cartridge (132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of any of Zemlok et al. (PG Pub 2009/0090763 A1) hereinafter referred to as Zemlok or alternatively Smith et al. (PG Pub 2007/0270790 A1) hereinafter referred to as Smith or alternatively Adams et al. (PG Pub 2002/0185514 A1) hereinafter referred to as Adams.  The different priority dates and applicability under different sections of 35 USC 102 of the three teaching references (Zemlok, Smith and Adams) has led to each being alternatively cited to individually teach the remainder of the claim limitations not addressed by Viola.
Regarding claim 23, Viola discloses a surgical instrument (10), comprising:
an end effector (18, 130, 132; fig. 2B) comprising a firing element (162, 164, 110 of 74), wherein the firing element is configured to move along a firing path (paragraphs 76-77, 79, 81, 82), and wherein the firing path comprises: 
an initial position (paragraph 77 – when 74 is at 78); and 
an end-of-stroke position (paragraph 77 – when 74 is at 84);
66), wherein the electric motor drives the firing element in a first direction along the firing path when the electric motor is rotated in a first rotational direction (paragraphs 75-76); and
a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94). 
Viola discloses a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94), but fails to disclose wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current.
500) with a plurality of operational modes wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode (paragraph 159 – “ramped up” position range) when the firing element (74, 213, 222, paragraph 81) is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (200) during the first operational mode; and a second operational mode (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level), wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 159).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  

Alternatively, Smith (figs. 32-35) teaches the motor control circuit (figs. 33 and 35; paragraphs 200, 205) wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element (102, 1062) is positioned within a first range (paragraph 200; “A” position) of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions (paragraph 200; “B” position) along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraphs 200, 205).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  

206) wherein the plurality of operational modes comprises: a first operational mode (paragraph 114; between t2 and t3), wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (24) during the first operational mode; and a second operational mode (paragraph 114 – “full command”), wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position.

Regarding claim 24, Viola discloses a staple cartridge (132).

Regarding claim 25, Viola discloses a surgical instrument (10), comprising:
an end effector (18, 130, 132; fig. 2B) comprising a firing element (162, 164, 110 of 74), wherein the firing element is configured to move along a firing path, and wherein the firing path (paragraphs 76-77, 79, 81, 82) comprises: 
an initial position (paragraph 77 – when 74 is at 78); and 
an end-of-stroke position (paragraph 77 – when 74 is at 84);
a sensor (82, 84; or 106) that detects a condition of the firing element indicative of the position of the firing element along the firing path (paragraphs 77-87);
an electric motor (66), wherein the electric motor drives the firing element in a first direction along the firing path when the electric motor is rotated in a first rotational direction (paragraphs 55, 80, 90, 93-94); and
a control circuit (28) for controlling the electric motor, wherein the control circuit is configured to operate in a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94). 

Viola discloses a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94), but fails to disclose and wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first 

However, Zemlok teaches the control circuit (500) with a plurality of operational modes wherein the plurality of operational modes comprises: a first operational mode (paragraph 159 – “ramped up” position range), wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element (74, 213, 222, paragraph 81) positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (200) during the first operational mode; and a second operational mode (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level), wherein the control circuit operates in the second paragraph 159).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  

Alternatively, Smith (figs. 32-35) teaches the motor control circuit (figs. 33 and 35; paragraphs 200, 205) wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element (102, 1062) positioned within a first range of positions (paragraph 200; “A” position) along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions (paragraph 200; “B” position) along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraphs 200, 205).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  

Alternatively, Adams teaches the motor control circuit (206) wherein the plurality of operational modes comprises: a first operational mode (paragraph 114; between t2 and t3), wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (24) during the first operational mode; and a second operational mode (paragraph 114 – “full command”), wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the paragraph 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position.

Regarding claim 26, Viola discloses a staple cartridge (132).

Claims 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of any of Zemlok (PG Pub 2009/0090763 A1) or alternatively Smith (PG Pub 2007/0270790 A1) or alternatively Adams (PG Pub 2002/0185514 A1) or alternatively Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton.
Regarding claims 27-28, Viola doesn’t disclose an articulation joint, wherein the end effector is rotatable about the articulation joint. 
Zemlok - fig. 1, paragraphs 50, 51; Shelton - 14), wherein the end effector (Zemlok - fig. 1, #160; Shelton - 12) is rotatable about the articulation joint (Zemlok - paragraphs 50, 51; Shelton – figs. 1-2, paragraphs 68, 104).
Given the teachings of Zemlok or Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint with the invention of Viola.  Doing so would allow a user to position the end effector in a variety of ways which would be beneficial for achieving different instrument angles and approaches for different surgical procedures.

Claims 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of any of Zemlok (PG Pub 2009/0090763 A1) or alternatively in view of Shelton (PG Pub 2007/0175964 A1).  The different priority dates and applicability under different sections of 35 USC 102 of the two teaching references (Zemlok and Shelton) has led to each being alternatively cited to individually teach the remainder of the claim limitations not addressed by Viola.
Regarding claim 29, Viola doesn’t disclose an articulation joint, wherein the end effector is rotatable about the articulation joint. 
However Zemlok and alternatively Shelton teach an articulation joint (Zemlok - fig. 1, paragraphs 50, 51; Shelton - 14), wherein the end effector (Zemlok - fig. 1, #160; Shelton - 12) is rotatable about the articulation joint (Zemlok - paragraphs 50, 51; Shelton – figs. 1-2, paragraphs 68, 104).
.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112a rejections have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 
Applicant's arguments filed 9 March 2021 have been fully considered with respect to the rejections of the prior art but they are not persuasive. 
The Applicant argues that Viola does not disclose first and second “current” levels along the cutting travel path.  To this end they point to Viola paragraphs 93 and 94 and one of their definitions of the term “modulate” which denotes a change in voltage.
While changing the voltage is noted as one possible way the instrument is “modulated” it is not the only way.  Changing the current level of the motor alone is specifically mentioned in paragraph 94 of Viola which was cited in the previous Office Action and this along with the other cited limitations reads on the claims.
Excerpt from Viola paragraph 0094:
The term ‘modulation’ is defined as modulating amount of voltage received by the motor 66 in a dynamic manner, turning the motor "off" at a desired stroke, changing the motor speed, drive gear reduction of the motor, reduction of the axial drive screw pitch, or a change in the voltage or the current input of the motor, or changing another firing component, a change of the motor components and any combinations thereof

The disclosure of Viola is determined to disclose the changing current as one way to “modulate” the speed along the cutting path.  It is listed independently and distinctly from changing the “voltage” by using the term “or” to denote an alternative to changing the voltage.  As such, Viola is deemed to teach the cited limitations as presented in this and the previous Office Action.
The current is also based on the position of the knife member because the distance of the magnetic member 112 moving from the non-contact sensor 106 is representative of the distance traveled by the firing rod and thus the cutting member.  The motions of the knife and the magnetic member are linked and therefore Viola discloses this limitation as well.
The Applicant makes a broad assertion that regarding the 35 USC 103 rejections, that the remaining prior art fails to cure the deficiencies of Viola.  The Office asserts that Viola teaches all the claimed features it is cited as teaching in the above and previous Office Action.  The Applicant has made no specific assertions with regards to any claim limitation which the remaining prior art fails to teach.  As such the Office is not apprised of any error in the combination of references and maintains those rejections as such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731